Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated January 12, 2022.  Claims 27, 30-37 and 40-52 are pending.  

Information Disclosure Statement
The information disclosure statement filed January 12, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed January 12, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the copy of the listed European Patent Office Examiner’s Search and Opinion dated February 3, 2020 is not included in the filing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 30-37 and 40-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-43 of copending Application No. 16/607566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims vary from one another in only minor details but are directed toward the same claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-33, 37-43, 46, 49 and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hans, European Patent 2717110 A1 (2015).
As to claim 27, Hans discloses a method performed by a system for docking a robotic mower with a charging station, the system comprising the robotic mower having a control unit and at least one sensor, a boundary wire, a charging station loop and the charging station, and wherein the boundary wire makes a loop in the charging station that is narrower than and crosses the charging station loop, (Figure 1, 0002-0003) the method comprising:
a) receiving a return signal from the control unit that the robotic mower shall return to the charging station (0013), 
b) controlling the robotic mower to follow the boundary wire at a distance (0031, Figure 4), 
c) detecting the charging station loop by means of the at least one sensor (0029), 

e) detecting, by means of the at least one sensor, a crossing between the charging station loop and the boundary wire loop (0032-0033), 
f) controlling the robotic mower to follow the charging station loop a first distance after detection of the crossing (0033), 
g) continuing to drive the robotic mower in a direction straight forward for a second distance (0033), 
h) turning, by means of the control unit, the robotic mower towards the charging station by turning the robotic mower a first predetermined angle towards the charging station, controlling the robotic mower to drive backwards a third distance, and turning the robotic mower a second predetermined angle towards the charging station, and repeating this step until the robotic mower is aligned with the boundary wire loop (Figure 7, Figure 8, 0034-0035), and 
i) controlling the robotic mower to follow the boundary wire loop with at least one sensor until a charging position is reached (0035).
As to claim 30, Hans discloses the method according to claim 27, and further discloses wherein the robotic mower follows the boundary wire at a random distance (0029).
As to claim 31, Hans discloses the method according to claim 27, and further discloses wherein the first distance and the second distance are reached when at least one sensor is in a known position in front of the charging station (Figure 1, 0028-0029, 0033).
As to claim 32, Hans discloses the method according to claim 27, and further discloses wherein the first distance and the second distance are predetermined distances (Figure 5, 0033-0034).
As to claim 33, Hans discloses the method according to claim 27, and further discloses wherein the robotic mower is turning towards the charging station until at least one sensor passes the boundary wire loop (0033).
As to claim 37, Hans discloses a system for docking a robotic mower with a charging station, comprising the robotic mower, a boundary wire, a charging station loop and the charging station and wherein the boundary wire makes a loop in the charging station that is narrower than and crosses the charging station loop, the robotic mower further comprising a control unit and at least one sensor, wherein the control unit comprises a processor and a memory (Figure 1, 0002-0003), the memory comprising instructions which when executed by the processer causes the system to:
a) receive a return signal from the control unit that the robotic mower shall return to the charging station (0013), 
b) control the robotic mower to follow the boundary wire at a distance (0031, Figure 4), 
c) detect the charging station loop by means of the at least one sensor (0029), 
d) control the robotic mower to follow the charging station loop, in a direction away from the boundary wire, with the at least one sensor (0003, 0007), 
e) detect, by means of the at least one sensor, a crossing between the charging station loop and the boundary wire loop (0032-0033), 
f) control the robotic mower to follow the charging station loop a first distance after detection of the crossing (0033), 

h) turn, by means of the control unit, the robotic mower towards the charging station by turning the robotic mower a first predetermined angle towards the charging station, controlling the robotic mower to drive backwards a third distance, and turning the robotic mower a second predetermined angle towards the charging station, and repeating this step until the robotic mower is aligned with the boundary wire loop (Figure 7, Figure 8, 0034-0035), and 
i) control the robotic mower to follow the boundary wire loop with the at least one sensor until a charging position is reached (0035).
As to claim 40, Hans discloses the system according to claim 37, and further discloses which is further caused to follow the boundary wire at a random distance (0029).
As to claim 41, Hans discloses the system according to claim 37, and further discloses which is further caused to determine that the first distance and the second distance are reached when at least one sensor is in a known position in front of the charging station (Figure 1, 0028-0029, 0033).
As to claim 42, Hans discloses the system according to claim 37, and further discloses which is further caused to determine that the first distance and the second distance are predetermined distances Figure 5, 0033-0034).
As to claim 43, Hans discloses the system according to claim 37, and further discloses which is further caused to turn the robotic mower towards the charging station until at least one sensor passes the boundary wire loop (0033).
As to claim 46, Hans discloses a method performed by a system for docking a robotic mower with a charging station, the system comprising the robotic mower having a control unit and at least one sensor, a boundary wire, a charging station loop, the charging station and at least one guide wire and wherein the boundary wire makes a loop in the charging station that is narrower than and crosses the charging station loop (Figure 1, 0002-0003), the method comprising:
a) receiving a return signal from the control unit that the robotic mower shall return to the charging station (0013), 
b) controlling the robotic mower to follow the guide wire at a random distance (31, Figure 4), 
c) detecting the charging station loop by means of the at least one sensor (0029), 
d) controlling the robotic mower to move closer to the guide wire (0037), 
e) detecting, by means of the at least one sensor, a crossing between the charging station loop and the boundary wire loop (0032-0033), and 
f) controlling the robotic mower to follow the boundary wire loop with the at least one sensor until a charging position is reached (0033-0035).
As to claim 49, Hans discloses a system for docking a robotic mower with a charging station, comprising the robotic mower, a boundary wire, at least one guide wire, a charging station loop and the charging station and wherein the boundary wire makes a loop in the charging station that is narrower than and crosses the charging station loop, the robotic mower further comprising a control unit and at least one sensor, wherein the control unit comprises a processor and a memory (Figure 1, 0002-0003), 
a) receive a return signal from the control unit that the robotic mower shall return to the charging station (0013), 
b) control the robotic mower to follow the guide wire at a random distance (Figure 4, 0031, 0029), 
c) detect the charging station loop by means of the at least one sensor (0032-0033), 
d) control the robotic mower to move closer to the guide wire (0037), 
e) detect, by means of the at least one sensor, that the robotic mower passes the boundary wire loop (0032-0033), and 
f) control the robotic mower to follow the boundary wire loop with at least one sensor until a charging position is reached (0033-0035).
Claim 52 is rejected for the same reasoning as the rejection of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-36, 44-45, 47-48 and 50-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hans, European Patent 2717110 A1 (2015) in view of Official Notice.
As to claim 34, Hans discloses the method according to claim 27, and further discloses wherein the robotic mower is provided with three sensors, the three sensors including two front sensors and one rear sensor and wherein the detection of the charging station loop is determined when one of the front sensors passes the charging station loop (Figure 5, 0015).
Hams does not disclose a rear sensor, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art at the time of the effective filing date of the invention to incorporate a rear sensor, as claimed.
See MPEP 2144
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 27, as disclosed by Hans, with the use of a rear sensor, as claimed, to provide additional positioning information on the robotic mower.
As to claim 35, Hans discloses the method according to claim 34, and further discloses wherein the front sensor furthest away from the boundary wire is used in step d) to follow the charging station loop (0003, 0007).
As to claim 36, Hans discloses the method according to claim 27, and further discloses wherein the robotic mower is provided with four sensors, the four sensors including two front sensors and two rear sensors and wherein the first distance and the second distance are reached when one of the two rear sensors reaches the charging station loop and the boundary wire loop, respectively (Figure 5, 0015).
Hams does not disclose two rear sensors, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art at the time of the effective filing date of the invention to incorporate a rear sensor, as claimed.
See MPEP 2144
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 27, as disclosed by Hans, with the use of two rear sensors, as claimed, to provide additional positioning information on the robotic mower.
As to claim 44, Hans discloses the system according to claim 37, and further discloses wherein the robotic mower is provided with three sensors, the three sensors including two front sensors and one rear sensor and wherein the system is further caused to determine detection of the charging station loop when one of the front sensors passes the charging station loop (Figure 5, 0015).
Hams does not disclose a rear sensor, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art at the time of the effective filing date of the invention to incorporate a rear sensor, as claimed.
See MPEP 2144
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 37, as disclosed by Hans, with the use of a rear sensor, as claimed, to provide additional positioning information on the robotic mower.
As to claim 45, Hans discloses the system according to claim 37, and further discloses wherein the robotic mower is provided with four sensors, the four sensors including two front sensors and two rear sensors and wherein the first distance and the second distance are reached when one of the two rear sensors reaches the charging station loop and the boundary wire loop, respectively (Figure 5, 0015).
Hams does not disclose two rear sensors, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art at the time of the effective filing date of the invention to incorporate a rear sensor, as claimed.
See MPEP 2144
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 37, as disclosed by Hans, with the use of two rear sensors, as claimed, to provide additional positioning information on the robotic mower.
As to claim 47, Hans discloses the method according to claim 46, and further discloses wherein the robotic mower is provided with three sensors, the three sensors including two front sensors and one rear sensor and wherein the detection of the boundary wire loop is determined when one of the front sensors passes the charging station loop (Figure 5, 0015).
Hams does not disclose a rear sensor, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art at the time of the effective filing date of the invention to incorporate a rear sensor, as claimed.
See MPEP 2144
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 46, as disclosed by Hans, with the use of a rear sensor, as claimed, to provide additional positioning information on the robotic mower.
As to claim 48, Hans discloses the method according to claim 47, and further discloses wherein both front sensors are used to control the robotic mower, such that the robotic mower follows the boundary wire loop to the charging position (0035).
As to claim 50, Hans discloses the system according to claim 49, and further discloses wherein the robotic mower is provided with three sensors, the three sensors including two front sensors and one rear sensor and wherein the system is further caused to determine detection of the charging station loop when one of the front sensors passes the charging station loop (Figure 5, 0015).
Hams does not disclose two rear sensors, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the art at the time of the effective filing date of the invention to incorporate a rear sensor, as claimed.
See MPEP 2144

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 49, as disclosed by Hans, with the use of two rear sensors, as claimed, to provide additional positioning information on the robotic mower.
As to claim 51, Hans discloses the system according to claim 50, and further discloses which is further caused to use both front sensors to control the robotic mower, such that the robotic mower follows the boundary wire loop to the charging position (0034-0035).

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
Applicant argued Hans discloses a search loop 25 but fails to disclose a boundary wire loop.  Hans discloses an edge delimitation wire 5, laid as a loop, and a 
A similar system utilizing three loops, as claimed, is disclosed in Johnson et al., U.S. Patent 8,433,468 B2 (2013).  As shown in Figure 1 there, the outer boundary loop 103 includes a boundary drive circuit 106 and an inner wire 104 provided in a shorter loop at the charging station 105.  
This is also disclosed in Yamamura et al., U.S. Patent 9,876,370 B2 (2018), which describes a boundary wire 2 and a station wire 34 and projecting wire 35, shown in Figure 12A.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666